   DAVID BURCHARD
   CHAPTER 13 TRUSTEE
   P.O. BOX 8059
   FOSTER CITY, CA 94404
   (650) 345-7801 FAX (650) 345-1514
   (707) 544-5500 FAX (707) 544-0475


                            UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF CALIFORNIA
   In re:
                                                                Chapter 13
                                                                Case No.: 18-30270 DM
   KAMERON NICOLE BAKER
   301 MECHAM ROAD                                              WITHDRAWAL OF
   PETALUMA, CA 94952                                           TRUSTEE’S MOTION TO DISMISS
                                           Debtor(s)




   David Burchard, Chapter 13 Trustee in the above-referenced case, hereby requests that the
   Trustee’s Motion, filed on December 17, 2018, be withdrawn.




   DATED:          July 12, 2019                           DAVID BURCHARD
                                                           DAVID BURCHARD
                                                           Chapter 13 Trustee
                                                           United States Bankruptcy Court
                                                           Northern District of California
                                                           San Francisco/Santa Rosa Divisions




Case: 18-30270      Doc# 54        Filed: 07/12/19     Entered: 07/12/19 13:12:12        Page 1 of 2
                                   CERTIFICATE OF SERVICE


   I am over the age of 18 years and not a party to this action. I am employed by the Trustee whose
   business address is 1065 E. Hillsdale Blvd., Suite #200, Foster City, CA. On the date set forth
   below, I served a true and correct copy of the Withdrawal of Trustee’s Motion to Dismiss and
   this Certificate of Service, on the persons listed below by following our ordinary business
   practice for service, which is either deposited in the ordinary course of business with the U.S.
   Postal Service by first class mail or served by electronic transmission from the Court, if
   applicable. I declare under penalty of perjury under the laws of the United States of America that
   the foregoing is true and correct.


            KAMERON NICOLE BAKER
            301 MECHAM ROAD
            PETALUMA, CA 94952



   The following recipients have been served via Court’s Notice of Electronic Filing:

            JOHN D RAYMOND
            bankruptcycenter@sbcglobal.net




   Dated:    July 12, 2019                                LIZ WHIGHAM
                                                          LIZ WHIGHAM




Case: 18-30270       Doc# 54      Filed: 07/12/19      Entered: 07/12/19 13:12:12          Page 2 of 2
